ORNEY      GENERAL
                    BF?t?EXAS




                           peril 28, 1948

Hon. A. F. Mltohell,.Chairoan
Board of Registrationfor
ProfesslonaZRnglneers
Au&In, Texas                opinion Ho. v-557
Attn.; Ron. Carl L. Svenson     Re: The applloabflitX0r
                                    ,thedesignation em-
                                    ployees of the Cover*
                                    ment of the United
                                    States to employee8
                                    of Ravarro County
                                    Rural Rlectrlrlcatlon
                                    AuthoFlty.
Dear Sir:
          Referenoe is mtle to your recent request
which la am follovar
     'Cur Board woultlappreolate your
     advising u8 as to your opinion on the
     following lmtterr
         'Are the employees of the NavarPo
    County Rural RlectrlficatlonAuthority
    Federal employees or not?.
          Subsequentlyyou informed ua that your quea*
tion was asked for the purpose of detemlnlng whether
said employeeswere exempt from the provisiona of aub-
dlvlslon (d) oi Section 20 of Article 3271a, V. C. S.,
which provides, in part, a.8follows:
            "Sec. 20.The following persons
     shall be exempt from the provisions of
     this Aot, to-wit: . . .
         "(a) Officers and employees of the
    Government of the United Mates while en-
    gaged within this State in the praotlce
    of the profemeaionof engineeringfor said
    Government.
Hon. A. F. Mitchell,         page 2      (v-557 >



               We assume that by the term Ravarro County
Rural Electrification          Author,itg      you mean Navarro Coun-
ty Electric      Cooperative,        Inc.,    since the records      in the
Secretary      of State’s     office     reflect     that there is a cor-
por:ation      by this name and incorporated              under Article
1528b, V. C. 3.         Said Act Is known as the Electric               Co-
operative      Corporation     Act and provides          that corporations
may be organized        for the purpose of engaging In rural
electrification       and may furnish          electric    energy to per-
sons In rural areas who are not receiving                    central   sta-
tion    sewice.      Said Act also authorizes             such corpora-
tions,     among other things,          to borrow money and to do
those other things necessary               in order to carry into ef-
fect    the purposes      for which they were incorporated.

               The Rural Electrification          Act of 1936 of the
Congress of the United States,            as amended, 7 U.S.C.            901-
915, authorizes       loans to be made to persons,             corpora-
tions,    states,    territories,      and subdivisions        and agen-
cies thereof,      municipalities,       peoples,     utility     dis-
tricts,    and cooperatives,        non-profit      or limited     - divi-
dend associations,         organized    under laws of any state or
territory      of the United States for the purpose of finan-
cing the construction          and operation      of generating        plants,
electric     transmission      and distribution       lines or systems
for the furnishing         of electric    energy to persons          in
rural areas who are not receiving              central     station     ser-
vice and provides        for appropriations,         etc.

            In the case of Traders & Qeneral Ins. Co, v.
Wood, et al.,   148 S,W.(2d)    973, by the Court of Civil
Appeals   (writ dismissed)   the court In determining  wneth-
er one was an employee under the Workmen’s Compensation
Act said:

              “It is held by our courts that in
       order to be an employee the relation      of
       master and servant must exist    in the
       sense that one party has the rig$t     of
       ultimate   control over the other.

              In 30 C. J.      S.   22’7, we find:
              ”
               . * * but It has been said that
       the test to determine    if one person Is
       another’s   employee is whether or not he
       is gubjtct   to the control  of such other
       person.
Eon.   A. F.   Mitchell,   page   3   (v-557)



            Here we have a private     corporation     organized
under State law and which Is authorized         to borrow money
from the Federal Ooverament under the Acts of Congress
and the laws Or this    State.    The employees      of such cor-
poration  are not under the control       of the Federal Gov-
ernment but are under direct      control   and supervision      of
the Ravarro County Electric     Cooperative,      Inc.   Applying
the standard   set out in the above quoted case and 30
C. J. S., aupra, you are respectfully        advised    that it la
the opinion   of this department     that the employees      of the
Navarro County Electric     Cooperative,    Inc. are not Feder-
al employees within the meaning of Section           20 of Article
3271a, V. C. 3.



              The employees   of the Ravarro;County
       Electric   Cooperative   Inc., are not Feder-
       al employees within     the meaning of Section
       20 0s tit.   3271a, V. C. S.

                                            Yours   very truly,

                                       ATTORNRYGENERALOF TEXAS




lbA:mW
                                       BY
                                                Assistant


                                       APPROVED:




                                       ATTORRRYGERRRAL